DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/15/2021.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejection have been considered but are moot because the new ground of rejection does not rely on Kudymov et al. 20160190297 applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KURAGUCHI et al. 20150270379 (KURAGUCHI) in view of Kudymov et al. 20160190297 in view of Lal 20140264431.

    PNG
    media_image1.png
    380
    541
    media_image1.png
    Greyscale


Regarding claim 1, fig. 10 of KURAGUCHI discloses a semiconductor device, comprising: 
a channel layer 14 disposed over a substrate 10;
a barrier layer 16 disposed over the channel layer 14;
a compound semiconductor layer 22 (GaN – par [0026]) disposed over the barrier layer; 
a gate electrode 26 disposed over the compound semiconductor layer; 
a source electrode 18 and a drain electrode 20 disposed on opposite sides of the gate electrode, wherein the source electrode and the drain electrode are on a portion of the barrier layer 16; 
a source field plate 28 connected to the source electrode through a source contact (region above 18 and below 28), wherein the source field plate has an edge (right edge of 28); and 


KURAGUCHI does not discloses of a protection layer conformally disposed along the gate electrode, the compound semiconductor layer, and the first electric field redistribution pattern, wherein the protection layer directly contacts the gate electrode, the compound semiconductor layer and the first electric field redistribution pattern, and wherein the protection layer is spaced apart from the source field plate.

    PNG
    media_image2.png
    553
    744
    media_image2.png
    Greyscale

However, fig. 1 of a Kudymov discloses a semiconductor device, comprising: 
a channel layer 105 disposed over a substrate (bottom of par [0038] – substrate);
a barrier layer 110 disposed over the channel layer;
an insulating layer disposed over the barrier layer;

a source electrode 125 and a drain electrode 130 disposed on opposite sides of the gate electrode, wherein the source electrode and the drain electrode are on a portion of the barrier layer 110; 
a source field plate 145 connected to the source electrode through a source contact (region above 180 and portion below 145 above 180 – call it  a plug), wherein the source field plate has an edge (right edge of 145); and 
a first electric field redistribution pattern 140 disposed over the barrier layer and directly under the edge of the source field plate;
a protection layer 165 conformally disposed along the gate electrode, the insulating layer, and the first electric field redistribution pattern, wherein the protection layer directly contacts the gate electrode 135, the insulating layer and the first electric field redistribution pattern 140, and wherein the protection layer is spaced apart from the source field plate 145.
In view of such teaching, it would have been obvious to form a device of KURAGUCHI further comprising a protection layer conformally disposed along the gate electrode, the compound semiconductor layer, and the first electric field redistribution pattern, wherein the protection layer directly contacts the gate electrode, the compound semiconductor layer and the first electric field redistribution pattern, and wherein the protection layer is spaced apart from the source field plate such as taught by Kudymov in order to form inter-dielectric layer to planarize the substrate at that process step before forming another dielectric layer prior to form a plug layer.
KURAGUCHI and Kudymov do not disclose wherein the source electrode and the drain electrode penetrate through at least a portion of the barrier layer.

    PNG
    media_image3.png
    266
    425
    media_image3.png
    Greyscale

However, fig. 2 of Lal discloses a semiconductor device, comprising: 
a channel layer 11 disposed over a substrate 10;
a barrier layer 16 disposed over the channel layer 14;
a gate electrode 26 disposed over the compound semiconductor layer; 
a source electrode 14 and a drain electrode 15 disposed on opposite sides of the gate electrode, wherein the source electrode and the drain electrode penetrate through at least a portion of the barrier layer in order to form ohmic contacts to the 2DEG channel.
In view of such teaching, it would have been obvious to form a device of KURAGUCHI wherein the source electrode and the drain electrode penetrate through at least a portion of the barrier layer such as taught by Lal in order to form ohmic contacts to the 2DEG channel.

Regarding claim 2, fig. 10 of KURAGUCHI discloses wherein the first electric field redistribution pattern comprises at least one compound semiconductor bump disposed over the barrier layer.

Regarding claim 3, fig. 10 of KURAGUCHI discloses wherein a thickness of the at least one compound semiconductor bump is less than a thickness of the compound semiconductor layer.

Regarding claim 4, par [0026] of KURAGUCHI discloses wherein the at least one compound semiconductor bump and the compound semiconductor layer comprise a same material (GaN).

Regarding claim 8, it would been necessary the case that fig. 10 of KURAGUCHI discloses wherein in a top view, the first electric field redistribution pattern is discrete (because they are separated - see par [0075]).

Regarding claim 9, it would been necessary the case that fig. 10 of KURAGUCHI discloses    wherein in a top view, the first electric field redistribution pattern is in a strip shape (because they are separate - see par [0075]).

Regarding claim 7, KURAGUCHI and Kudymov and Lal discloses claim 1, 

    PNG
    media_image4.png
    571
    717
    media_image4.png
    Greyscale


In view of such teaching, it would have been obvious to form a device of KURAGUCHI and Kudymov and Lal further comprising an additional 2source field plate, and the additional source field plate is connected to the source 3electrode through the source contact, wherein an edge of the additional source field 4plate is closer to the source electrode than the edge of the source field plate such as taught by Kudymov in order to increase of the breakdown voltage and a reduced high-field trapping effect.
The resulting structure would have been one wherein the 5first electric field redistribution pattern is further disposed directly under the edge of 6the additional source field plate.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspro.gov/interviewDracrice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829